Order granting plaintiff’s motion for an examination of defendant modified on the facts by striking from the second ordering paragraph the words “its employees of the respective departments of the City of New York, having knowledge of the facts,” and substituting in place thereof the following: “Frank S. Sims, Richmond Borough Engineer, Department of Water Supply, Gas and Electricity; Anthony J. Caterina, foreman in the Bureau of Water Supply at Tottenville, Borough of Richmond, Repair Station; Lieut. Nelson and Fireman Asbrock of Hook and Ladder Station #84 of the New York City Fire Department”. As thus modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.